Gill, J.
The plaintiff recovered judgment in the - circuit court, against defendant Bilby, in the sum of $928.95, for an alleged conversion of twenty-five head of cattle, and defendant has appealed to this court. One Edmund Cooper, of Cass county, Nebraska, owned and held the cattle where he resided, from November, 1886, to sometime in January, 1887, when he consigned them to the Kansas City stock yards, and they were there sold to defendant Bilby,- and he had them on his farm in Nodaway county, Missouri, when and where plaintiff demanded said cattle, and, being refused, brought this action for their value. .. .
*46Plaintiff claims under a certain chattel mortgage executed by Cooper, the former owner, in November, 1886, and filed for record immediately thereafter in Cass county, Nebraska, where he, Cooper, then resided. Said mortgage was made to secure a note of that date, given for the purchase price of some one hundred and nine head of cattle. The cattle in the mortgage under which plaintiff claims are thus described: “One hundred and nine (109) head of three-year old steers, branded, viz.: (=) on left side, and Z on both hips.” The twenty-five cattle which plaintiff found in the possession of defendant Bilby, at his farm in Nodaway county, and for the conversion of which this suit is brought, were branded as follows,: Eighteen were branded with the “sardine box,” so-called, (=) on the left side, and the remaining seven with the Z brand on both hips, but none of the twenty-five head had the sardine box brand (=) on left side and the Z brand on the hips.
The foregoing comprise all of .the facts, which for the purpose of our decision are necessary to be here stated.
A number of questions are presented in briefs of counsel, but it seems there is one insuperable obstacle, presented on the face of this record, to the right of recovery in the plaintiff. The chattel mortgage, upon which plaintiff relies, did not impart notice to the defendant of plaintiff’s rights, if any,he had, to the cattle in controversy.
The description in the mortgage covered the three-year old steers branded with both the “sardine-box” brand on the leftside, and the Z brand on the two hips.
A steer branded simply with the “sardine box” on. the left side, and not with the Z brand on the two hips, did not fill that description. It is true that parol evidence may be called in to explain the circumstances, and thereby fit the description, as given in the mortgage, to certain property intended to be mortgaged, but *47it is not permitted the mortgagee to show, as against an innocent purchaser, that his mortgage, describing the property of a certain description, covered, or applied to, property of a different description. The law imposed on Bilby constructive notice of this record up in Nebraska, and when he bought these cattle at Kansas City he was supposed to know that Cooper had mortgaged to the New Hampshire Cattle Company one hundred and nine head of three-year' old steers, all branded with (==) on. the left side, and the Z on both hips. The cattle in controversy, and purchased by him, he could .well ,say, did not come within that description. “A mortgagee of personal property must see to it' that the property mortgaged is correctly and truly described, so that others may not be misled. The description in the mortgage must control, otherwise great fraud and injury might result.” Hutton v. Arnett, 51 Ill. 198. See also Rowley v. Bartholomew, 37 Iowa, 374; Adams v. Bank et al., 5 N. W. Rep. 705; Jones on Chat. Mort., secs. 54, 55, etc.; Stonebraker v. Ford, 81 Mo. 532.
Parol evidence may be called in to aid an imperfect description, but not to contradict, or affix to the mortgage one different from that therein contained. See authorities supra.
It is unnecessary to further discuss the various points raised in this cause. Since this mortgage gave plaintiff no rights in these cattle as against defendant Bilby, the judgment below should have been for the defendant. Judgment reversed.
The other judges concur.